Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 12/29/2020:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “VCIB (control interface box) 111” as described in the specification, Para [0098-0129, 0138, 0146, 0530, 0734, 0740, 0742, 0748-0749, 0864, 0875], at least as published. While the specification presents VCIB111A and 111B of vehicle control interface 110, in numerous drawings/paragraphs of the specification at least as published, there is no presentation or indication of the “VCIB (control interface box) 111” in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “VCIB (control interface box) 111” as described in the specification, Para [0098-0129, 0138, 0146, 0530, 0734, 0740, 0742, 0748-0749, 0864, 0875], as published. While the specification presents VCIB111A and 111B of vehicle control interface 110, in numerous drawings/paragraphs of the specification at least as published, there is no presentation or indication of the “VCIB (control interface box) 111” in the specification.   
3.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1-3, 5-6, 8-17 and 19-20 recite the limitation/feature “vehicle control interface box,” which is unclear what or which “box,” as a structure element/component it is, which renders the claims indefinite. Clarification is required. The specification, as originally filed or as published, specifies and provides support, in numerous paragraphs, for the following “vehicle control interface boxes:” “VCIB111A,” “VCIB111B,” “VCIB111,” BUT, HOWEVER, there is no presentation, in the drawings, for the “VCIB (control interface box) 111” as described in the specification, Para [0098-0129, 0138, 0146, 0530, 0734, 0740, 0742, 0748-0749, 0864, 0875], at least as published, there is only indication/presentation of “vehicle control interface boxes” “VCIB111A” and “VCIB111B” of “Vehicle Control Interface 110” in drawings fig. 2-3, which renders the claims indefinite. Drawings fig. 10 and 19-20 indicate/present “vehicle control interface boxes” “VCIB1” and “VCIB2” of “Vehicle Control Interface,” which is believed are equivalents or the same structure elements/components as the “vehicle control interface boxes” “VCIB111A” and “VCIB111B” of Vehicle “Control Interface 110” presented/indicated in drawings fig. 2-3, BUT, HOWEVER, NO “vehicle control interface boxes” “VCIB1” and “VCIB2” are recited or specified in the specification, as published or as originally filed, which renders the claims indefinite, because it is unclear whether those vehicle control interface boxes may have been claimed. Clarification is required.
	For the purpose of tie examination, the limitation/feature “vehicle control interface box” is not given a patentable weight, and will be interpreted as a “vehicle control interface,” as a structure element/component of a vehicle computing platform, similar to an actual well known in the art  ECU, configured to provide interaction between other vehicle systems/subsystems and/or between a user and vehicle systems/subsystems.  
1.1.2	Claims 2-7, 9-14 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	
Double Patenting
1.	Claims 1-20 of this application are patentably indistinct from claims 1-20, correspondingly, of Application No. 17/722,784 (Pub. No.: US 2022/0250647A1). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.1	Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.: 17/722,784 (Pub. No.: US 2022/0250647A1). The claims at issue are identical, and they are not patentably distinct from each other because of the following:
	it is obvious that claims 1-20 of copending Application No.: 17/722,784 (Pub. No.: US 2022/0250647A1) are identical, correspondingly, with claims 1-20 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.2	Claims 2-7, 9-14 and 16-20 are also rejected on the ground of nonstatutory double patenting, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 5, 15-16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over TILLMAN (US 20200223376A1).
As per claims 1 and 15, TILLMAN discloses through the invention (see entire document) a vehicle on which an autonomous driving system that creates a driving plan (see entire document, particularly fig. 1, Para [0017] – teaching computing platform 104 provided with navigation and route planning features through a navigation controller 126 configured to calculate navigation routes responsive to user input via e.g., the HMI controls 118, and output planned routes and instructions via the speaker 122 and the display 116) is mountable /  autonomous driving vehicle (see entire document, particularly Para [0022]), the vehicle / autonomous driving vehicle comprising: 
a processor; and a memory that stores a program executable by the processor (see entire document, particularly fig. 1, Para [0011]);
a vehicle platform that carries out vehicle control in accordance with an instruction from the autonomous driving system (see entire document, particularly fig. 1, Para [0022]  - teaching autonomous driving controller (ADC) 164, as part of vehicle ECUs 152, configured to monitor and control the autonomous driving features of the vehicle 102); and 
a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system (see entire document, particularly fig. 1, Para [0014-0023]  - teaching computing platform 104 positioned between vehicle 102 and ECU 152; computing platform 104 allowing to interface with HMI controls configured to invoke functions on the computing platform 104 (e.g., steering wheel audio buttons, a push-to-talk button, instrument panel controls, etc.)), wherein 
the vehicle control interface box receives a power supply mode request from the autonomous driving system, the power supply mode request being an instruction for controlling a power supply mode of the vehicle platform (see entire document, particularly fig. 1, Para [0023-0024, 0027] – teaching wake monitor 164 provided with processing power by a processor 166 configured to perform instructions, commands, and other routines in support of the processes described herein using software 168 stored locally in a storage; wake monitor 164 configured to charge the power supply 170 using the power received from the battery or power supply of the vehicle 102; wake monitor 164 that detects the vehicle 102 enters the OFF state e.g. using signals received from the in-vehicle network 150 or by detecting the power supply from the vehicle 102 is cut off; wake monitor 164 that detects the vehicle 102 is still in the OFF state through various means such as the power supply or the like), and 
the power supply mode includes 
a sleep mode in which the vehicle is in a Ready OFF state, 
a driving mode in which the vehicle is in a Ready ON state, and 
a wake mode in which the vehicle control interface box is on (see entire document, particularly abstract, Para [0003-0005, 0012, 0021-0028] – teaching vehicle in ON state, OFF state; ECU 152 and vehicle network 150 in sleep mode, wakeup mode).

As per claims 2 and 16, TILLMAN further discloses through the invention (see entire document) vehicle platform that includes a high-voltage battery and an auxiliary battery (see entire document, particularly abstract, Para [0003, 0013, 0023-0025, 0027] – teaching vehicle 102 as battery electric vehicle (BEV), which, it is well known in the art, typically has a high-voltage battery; vehicle that includes a controller powered by a controller power source independent from a vehicle power supply), and 
the wake mode as a mode in which the vehicle control interface is on by power feed from the auxiliary battery without power feed from the high-voltage battery (see entire document, particularly fig. 1, Para [0013, 0023-0025, 0027] – teaching power source as rechargeable lithium-ion battery or an electric capacitor located inside or attached to the wake monitor 164 to supply power to the wake monitor when the vehicle 102 is in the OFF state).

As per claims 5 and 19, TILLMAN further discloses through the invention (see entire document) vehicle control interface that transmits to the autonomous driving system, a power supply mode status that indicates a status of the power supply mode of the vehicle platform (see entire document, particularly abstract, Para [0003-0005, 0012, 0021-0028]).

2.	Claims 8-9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over TILLMAN (US 20200223376A1) as applied to claims 1-2, 5, 15-16 and 19 above, further in view of Beme (US 20140047073A1).
As per claim 8, similar to the rejections for independent claims 1 and 15 above, TILLMAN similarly discloses through the invention (see entire document) all the features and limitations of independent claim 8. 
	TILLMAN does not explicitly disclose, or is missing receiving request from the autonomous driving system in accordance with a prescribed API (Application Programming Interface). 
	However, Beme, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0037], car application integrated into the user's car operating system, embedded system, and/or the like; the car system built on top of an Application Programming Interface ("API"), such as one provided by the car manufacturer; illustrative examples of APIs for car systems that include … Entune by Toyota…, and/or the like; other APIs and integration methods that may be available.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of TILLMAN by incorporating, applying and utilizing the above steps, technique and features as taught by Beme, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to use this specific Application Programming Interface, Entune by Toyota, provided by the car manufacturer, in the vehicle (see entire Beme document, particularly Para [0037]).

As per claim 9, TILLMAN further discloses through the invention (see entire document) vehicle platform that includes a high-voltage battery and an auxiliary battery (see entire document, particularly abstract, Para [0003, 0013, 0023-0025, 0027] – teaching vehicle 102 as battery electric vehicle (BEV), which, it is well known in the art, typically has a high-voltage battery; vehicle that includes a controller powered by a controller power source independent from a vehicle power supply), and 
the wake mode as a mode in which the vehicle control interface is on by power feed from the auxiliary battery without power feed from the high-voltage battery (see entire document, particularly fig. 1, Para [0013, 0023-0025, 0027] – teaching power source as rechargeable lithium-ion battery or an electric capacitor located inside or attached to the wake monitor 164 to supply power to the wake monitor when the vehicle 102 is in the OFF state).

As per claim 12, TILLMAN further discloses through the invention (see entire document) processor that transmits to the autonomous driving system, a power supply mode status that indicates a status of the power supply mode of the vehicle platform (see entire document, particularly abstract, Para [0003-0005, 0012, 0021-0028]).
TILLMAN does not explicitly disclose, or is missing transmission of a power supply mode status that indicates status of the power supply mode of the vehicle platform, in accordance with a prescribed API (Application Programming Interface). 
	However, Beme, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0037], car application integrated into the user's car operating system, embedded system, and/or the like; the car system built on top of an Application Programming Interface ("API"), such as one provided by the car manufacturer; illustrative examples of APIs for car systems that include … Entune by Toyota…, and/or the like; other APIs and integration methods that may be available.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of TILLMAN by incorporating, applying and utilizing the above steps, technique and features as taught by Beme, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to use this specific Application Programming Interface, Entune by Toyota, provided by the car manufacturer, in the vehicle (see entire Beme document, particularly Para [0037]).

Allowable Subject Matter
1.	Claims 3-4, 6-7, 10-11, 13-14, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 3-4, 6-7, 10-11, 13-14, 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	Claims 3-4, 6-7, 10-11, 13-14, 17 and 20 would be allowable if rewritten to overcome the nonstatutory double patenting rejection rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662